Greenblott, J.
Appeal from an order of the Supreme Court at Special Term, entered May 16, 1968 in Ulster County, which denied plaintiff’s motion for summary judgment. In this negligence case, arising out of an accident on the New York State Thruway, appellant was traveling north in the center lane of the three northbound lanes. In the right lane, a truck, pulling a a boat on a trailer owned by respondent Hummel’s Marine Supply Company, Inc., and driven by its employee, respondent Ganter, was proceeding in the same direction. In the far left or mall lane, respondent Ludgey was operating a car rented from respondent Hertz Corporation. Appellant contends that while the Hummel truck was swaying to and fro, causing appellant’s vehicle, as well as others, to slow down, the Ludgey car suddenly applied its brakes and without warning, crossed over into appellant’s lane of travel and struck the left rear of appellant’s vehicle, causing the damages sued for. Special Term properly held that issues of fact are presented on the question of respondents' negligence as well as appellant’s freedom from contributory negligence. The affidavit of respondent Ganter discloses that he did not know of the accident at all until he had been sued, never having been stopped at the time. Furthermore, he denies the charge of excessive speed. Denial of summary judgment against respondents Ganter and Hummel’s Marine Supply Company, Inc., was proper under the rule of Terranova v. Emil (20 N Y 2d 493, 497), which precludes such determination in the ease where knowledge of the facts is exclusively with the movant and a material portion of the defense might be expected to be conducted by cross-examination. Respondent Ludgey disputes whether an accident actually happened, and whether appellant suffered any damage inasmuch as he contends that no damage was apparent on his own car. In any event, there is sufficient here to present questions as to respondents’ negligence and if established, the further issue of proximate cause, as well as appellant’s contributory negligence, all of which must be reserved for the triers of the facts. Order affirmed, with costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by Greenblott, J.